department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that - show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number legend b executive director founder president c name of organization o state q date vil dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on q in state o primarily support c financially and provide job training for individuals with special needs you amended your articles of incorporation to include sec_501 purposes b is your founder executive director president and secretary you have two other letter cg catalog number 47630w your original purpose in pertinent part is to individuals on your governing body one serves as your accountant and treasurer the third is an unpaid director who attends meetings as necessary c is a non-profit organization providing educational_services to special needs individuals b works full time at c as a career instructor absence from c to open and operate you consigning clothing b’s hobbies include garage sales and b intends to take a leave of your primary activity is the operation of a consignment store open to the public -_b will handle all aspects of the business and may chose to employ others to help with the day to day aspects of operating the store all future employees and provide job training to individuals with special needs the store is located in a strip mall and will be open to the public currently you have store hours from 10am to 6pm on monday and tuesday and from 11am to spm wednesday through saturday b will recruit consignees for the store manage of the store merchandise is acquired through consignment from individuals of the sales_price of the cost to about your consignment contract provides that the consignor receives the merchandise is priced at and you retain the remaining purchase the item new merchandise not sold within the contract period two months from the date of consignment must be picked up by the consignor or the merchandise will become your property the remaining purchases goods that she is confident can be sold for double the price paid of your store’s merchandise is acquired by b from garage sales b b instructs c on your job training program is an extension of programs offered by c the skills required c guides the special needs individuals who practice skills at c the skill tasks include sorting hanging items stocking and labeling pricing and janitorial the supervisors at c select special needs individuals to come to your store duties you have no set training schedule the special needs trainees are welcome during the hours you are open permitted to be with b without c’s staff present the amount of time spent by trainees varies from minutes to a maximum of two hours per day the maximum time spent by any one individual was three hours per week the number of trainees varies from one to six b must be trained in c’s adult program before trainees will be discount on merchandise purchased in your store you b and your accountant are compensated for their duties also initially received a have since discontinued this practice you hope to hire two other individuals at minimum wage trainees are not compensated however they do earn tickets that can be redeemed for store merchandise once your sales reach a level where you can meet your rent utilities pay a salary to b and your accountant you will be able to pay letter cg b and other board members catalog number 47630w the special needs trainees your projected income is entirely from merchandise sales approximately projected expenses are salaries and wages approximately remainder contributions paid you explain that after all expenses and salaries are paid and you saved years worth of operating costs any remaining profit will be given to c on a quarterly basis occupancy and the of your law sec_501 of the internal_revenue_code exempts from federal_income_tax or other exempt_organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization operates that exclusively for c purposes only accomplish such purposes it does not operate exclusively for c purposes if more than an insubstantial part of its activities does not further such purposes it engages primarily activities in if sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example of the regulations provides the example of an art museum that exhibits and sells the art of unknown artists the art is offered for sale under a consignment agreement under the agreement when the art is sold the museum retains a percentage of the proceeds to cover the costs and gives the rest to the artist the museum is governed by a board_of trustees unrelated to the artists the artists in this situation directly benefit from the exhibition and sale of their art as a result the museum’s activity serves the private interest of these artists sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 if it operates a trade_or_business that is in furtherance of its exempt purposes but not if it is operated for the primary purpose of carrying on an unrelated trade of business as defined in sec_513 of the code sec_1_502-1 of the regulations provides that in the case of an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit exemption_letter cg catalog number 47630w is not allowed under sec_501 on the ground that all profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 sec_502 provides that the term ‘trade or business’ shall not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-1 of the regulations states that a trade_or_business is related to has causal exempt purposes only where the conduct of the business activities relationship to the achievement of an exempt_purpose other than through production_of_income and is substantially related for purposes of sec_513 of the code only if the thus for the conduct of trade_or_business to be casual relationship is a substantial one substantially related to the purposes for which exemption is granted the production of the of goods accomplishment of those purposes performance importantly contribute services must the or to revrul_71_395 1971_2_cb_228 held that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code holds that a nonprofit organization that revrul_73_127 1973_1_cb_221 operates a retail grocery outlet and allocates a small portion of its earnings to provide on the job training to hard core unemployed individuals does not qualify for exemption from income_tax it was ruled that although the nature of the job training in this case is primarily on the job training and thus requires the existence of an operating business as its campus the size and manner of the operation of the store as a retail grocery outlet is is conducted on a scale larger in itself an independent objective of the organization it than is reasonably necessary for the performance of the organization's training program and was not intended to nor does it fact serve solely as a vehicle for carrying out the training program of the organization revrul_73_128 1973_1_cb_222 held that an organization that is otherwise qualified for exemption from income_tax will not fail to qualify merely because its education and vocational training of unemployed and under-employed individuals is carried out through the manufacturing and selling of toy products revrul_76_94 1976_1_cb_171 holds that an exempt organization’s operation of a retail grocery store as part of its therapeutic program for emotionally disturbed youth almost fully staffed by the adolescents and on a scale no larger than is reasonable necessary for the performance of the organization’s exempt functions is not unrelated_trade_or_business under sec_513 of the code revrul_76_152 1976_1_cb_151 held that a nonprofit organization formed by letter cg catalog number 47630w art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of oper- ating the gallery does not qualify for exemption under sec_501 of the code revrul_71_395 clarified revrul_80_106 1980_1_cb_113 held an organization that operates a thrift shop that sells items that are either donated or received on consignment and where is performed without substantially compensation and all profits are distributed to sec_501 organizations is not a feeder_organization described in sec_502 of the code and qualifies for exemption as an organization operated for charitable purposes thrift shop the work operating the all of in in better business bureau v united_states 316_us_279 the supreme court held that an organization was not organized and operated exclusively for charitable a single non-exempt purpose if purposes the court stated that the presence of substantial in nature will destroy exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial business in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and the organization’s patrons were not limited to tax- other charitable functions at its facilities exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from the weddings and special events held at its conference center the court determined that the organization’s activities competed with a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary purpose of operating a for-profit conference center application of law you do not meet sec_501 of the code because you are not operated exclusively for a sec_501 purpose and because you failed to establish that your earnings will not inure to the benefit of b you do not operate your consignment shop in a non-profit charitable manner b controls your daily operations and may benefit from letter cg catalog number 47630w the profits of the consignment shop you are not as described in sec_1_501_c_3_-1 because your primary activity is you are not the operation of a commercial business specifically a consignment store primarily charitable because the training you provide to special needs individuals is limited and clearly not your primary activity you are not as described in sec_1_501_c_3_-1 of the regulations because you failed to establish your operations will not serve the private interests of your creator b through her control and influence b’s hobbies include garage sales and consigning clothing you have failed to establish that the operation of a store is charitable or more than an extension of b’s hobbies you are similar to the example in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your operations serve private interests specifically like the artists in the example who benefit from the sale of heir artwork consignors benefit by your sale of their merchandise you are not as described in sec_1 c -1 e of the regulations because your operation of a consignment shop is not exclusively in furtherance of c purposes but instead is a primary purpose to operate a business even though you intend to turn over future profits to an exempt_organization as noted in sec_1_502-1 because your primary purpose is carrying on the business of operating a consignment store exemption is not allowed you are not as described in sec_502 because substantially_all of the work performed in the consignment shop is performed with compensation b performs substantially_all the work and other employees will be hired and compensated in the future not described in sec_1_513-1 of the regulations because your you are consignment sale business does not contribute importantly to the accomplishment of instead the business is primarily operated to sell merchandise on exempt purposes consignment trainees work a maximum of hours out of an eight hour day and much of the training is provided by c not you accordingly your focus is clearly on the sale of merchandise not training like the organization in revrul_71_395 you too are formed to exhibit and sell like the artists your consignors benefit from the sale of their merchandise see also revrul_76_152 you are similar to revrul_73_127 you too operate a business on a scale letter cg catalog number 47630w larger than necessary for the accomplishment of a training program you are not similar to revrul_73_128 because education and training are not your primary activity instead your primary activity is the operation of a consignment store in a commercial manner you are not similar to revrul_76_94 because the manner in which your consignment store is operated on a scale larger than necessary for the performance of your limited training program you are not similar to revrul_80_206 because substantially_all the work performed in your consignment shop is performed with compensation in addition you will not distribute any profit to c until you have saved two years worth of operating costs and have paid all expenses and salaries you are similar to organization in the better business bureau because you operate for the substantial non-exempt commercial purpose of operating a consignment shop in a commercial manner you are similar to old dominion box because private parties your consignors benefit from your sale of their merchandise and that benefit is a substantial non-exempt purpose you are similar to bsw group because you too are primarily engaged in a business ordinarily carried on by for profit commercial businesses you are similar to airlie because the facts show your consignment shop business is operated in a commercial manner your location and hours of operation are comparable to similar businesses operating for a profit secure merchandise and price your merchandise is also comparable to similar businesses you operate with paid staff training is limited to hours a day and your involvement in the actual training of the individuals is limited as c conducts most of the training for the individuals accordingly operating in a commercial manner is your primary activity the manner in which you applicant’s position currently you are not making enough to be able to pay the special needs individuals once sales allow you to meet your budget that includes rent utilities and salaries for b and the accountant you will pay the special need individuals who are doing volunteer training you could have decided to be for-profit however the special needs individuals would not be able to volunteer in your store letter cg catalog number 47630w you decided to be a non-profit separate from c because c has enough financial debt b has spent her own savings to start without trying to fund a small_business like you you and is currently making less than b would working at c you chose consignment instead of donation because people donate items that are not nice enough for consignment and you wanted a nice environment for the special needs individuals and b to work in service response to applicant’s position compensating the trainees in the future will not overcome the fact that you operate a likewise the fact consignment store in a commercial manner as your primary activity that b is now making less money or spent her savings to start you does not overcome your choice of consignment over the fact that you operate in donation because you wanted a nice environment to work in does not demonstrate an exempt_purpose a commercial manner conclusion you do not qualify for exemption as an organization described in sec_501 for the following reasons any one of which standing alone is sufficient cause for denial you operate in a commercial manner you operate for more than insubstantial benefit to consignors you sell consignors merchandise and share the proceeds from the sale with them you have failed to establish that b will not benefit from your operation accordingly we conclude you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal letter cg the statement of facts catalog number 47630w item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication catalog number 47630w letter cg
